DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “angular”, and the claim also recites “in particular orthogonal” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the lower tool carrier axis" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the at least one processing position”. It is unclear to which processing position this refers since multiple have been previously established (e.g. for each of the upper and lower tools).
 the at least one processing position in which the respective tool axis is non-coaxial or displaced in a parallel manner" in lines 4-5.  There is insufficient antecedent basis for the position “displaced in a parallel manner” as this was established in claim 2 and not claim 1.
Claim 5 recites the limitation "the plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lower frame portion and upper frame portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one lateral frame portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower frame portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the carrier bar".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the upper tool carrier".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lower frame portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the free space".  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected at least by virtue of their dependency on a rejected claim above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarh (U.S. Patent 4,967,947, cited in IDS).
Claim 1: Sarh discloses a processing installation (Fig. 1) for aircraft structural components (e.g. fuselages and wings - column 1, lines 6-12) comprising a processing station comprising a clamping frame (18) for receiving the aircraft structural component which is intended to be processed, wherein the clamping frame extends along a station longitudinal axis which extends in a longitudinal direction (e.g. from lower-left to upper-right in Fig. 1, along leadscrews 33), and a processing unit for processing the aircraft structural component which has an upper tool unit (one of 12 or 13 - noting that “upper” and “lower” are relative terms) having an upper tool (31) which is orientated along a first tool axis (any axis of the tool may be considered the “tool axis”) and a lower tool unit (the other of 12 and 13) having a lower tool (another tool 31 opposing the first) which is orientated along a second tool axis wherein the first tool axis and the second tool axis are or can be orientated parallel with a vertical direction (“vertical” being relative) which is angular, in particular orthogonal, relative to the longitudinal direction (see e.g. Fig. 2), wherein in at least one processing position of the upper tool and in at least one processing position of the lower tool the first tool axis are orientated coaxially relative to each other (column 4, lines 17-21), and wherein the lower tool is supported on a lower tool carrier (any of 21, 23, or 30 may be considered a tool carrier), wherein in at least one processing position of the upper tool and/or in at least one processing position of the lower tool the respective tool axis extends non-coaxially relative to the lower tool carrier axis (depending on what are considered the tool axis and the lower tool carrier axis, for example the tool is not coaxial with 21 or 23). 
Claim 2: In the at least one processing position the respective tool axis is displaced in a parallel manner relative to the lower tool carrier axis (the tool can be displaced along 21 and/or 23, for example - column 3, lines 30-35 and 55-65). 
Claim 3: The lower tool carrier is rotatably supported on a lower frame portion (e.g. 10 or 20) which extends in a transverse direction which is orthogonal to the longitudinal direction and vertical direction (the height of base 20 or the thickness of base 10 extends orthogonal to the length and width of the station), wherein, in the at least one processing position in which the respective tool axis is non-coaxial or displaced in a parallel manner relative to the lower tool carrier axis, a free space is constructed between the lower tool and the lower frame portion and extends in the vertical direction from the lower frame portion as far as the lower tool or as far as a portion of the lower tool carrier on which the lower tool is supported (generally the space defined between tool 31/portion 23, portion 21, and base 10/20). 
Claim 4: The lower tool carrier has a carrier bar (e.g. 23 or 30), on which the lower tool is supported, and a carrier tower (e.g. 21), which is rotatably supported (Fig. 9 - column 6, lines 36-41) and to which the carrier bar is fixed. 
Claim 6: The lower tool carrier (e.g. 21) is linearly displaceable on the lower frame portion in the transverse direction (vertically in Fig. 1 as cited previously). 
Claim 7: The lower tool is linearly displaceable on the lower tool carrier, in a plane which extends in the longitudinal direction and transverse direction (the tool is ultimately moveable in three axes and thus would move along this plane). 
Claim 8: The upper tool is supported on an upper tool carrier (any of 21, 23, or 30 of the opposing “upper” tool may be considered a tool carrier), wherein the upper tool carrier is supported on an upper frame portion (20) which extends in the transverse direction. 
Claim 9: The lower frame portion and upper frame portion (20 on opposing sides) are connected to each other (e.g. via base 10), wherein the lower frame portion (20), [an] at least one lateral frame portion (e.g. 10) and the upper frame portion (20) together form a C-shape or portal-like shape (both bases 20 and base 10 form a C-shape, noting the claimed directionality is relative). 
Claim 10: The lower frame portion is linearly displaceable in the longitudinal direction (along leadscrews 33), together with the upper tool unit and lower tool unit (all are displaceable along leadscrews 33 - column 4, lines 40-52).
Claim 11: The processing installation comprises: a first drive motor for a rotational movement of the lower tool carrier (implied at 36-41, in light of the fact that all other movements are powered by motors and/or a sixth drive motor for a linear movement of the lower frame portion (e.g. along leadscrews 33 - column 4, lines 40-52), wherein the first drive motor, the second drive motor, the third drive motor, the fourth drive motor, the fifth drive motor and/or the sixth drive motor can be actuated independently of each other (this is implied by individual motors operating different degrees of a freedom of the installation).
Claim 12: Sarh discloses a method for processing an aircraft structural component (e.g. a wing or fuselage - column 3, lines 6-13) having a processing installation as claimed in claim 1 (as discussed above), wherein during the processing of the aircraft structural component the first tool axis and/or second tool axis extend(s) at least temporarily non-coaxially relative to the lower tool carrier axis (depending on what are considered the tool axis and the lower tool carrier axis, for example the tool is not coaxial with 21 or 23).
Claim 13: During the processing of the aircraft structural component the first tool axis and/or second tool axis is/are at least temporarily displaced in a parallel manner relative to the lower tool carrier axis (the tool is displaced along 21 and/or 23, for example - column 3, lines 30-35 and 55-65). 
Claim 17: The carrier bar extends substantially in a plane which extends in the longitudinal direction and transverse direction (being a three-dimensional object, at least one dimension the carrier bar would extend in this plane. The carrier bar is also rotatable so that it could face along the longitudinal direction) and the carrier tower extends substantially in the vertical direction and/or the carrier bar and the carrier tower together form an L-shape (being a three-dimensional object, at least one dimension the carrier tower would extend in this direction, and it forms an L-shape with the carrier bar as is evident in the figures). 
Claim 19: The second tool axis can be arranged in at least one processing position of the lower tool coaxially relative to the lower tool carrier axis (depending on how one defines the respective axes, the tool may be aligned coaxially with the lower tool carrier 30, for example).
Claim 20: The upper tool carrier is linearly displaceable on the upper frame portion in the transverse direction (the tool can be displaced along 21 for example - column 3, lines 30-35 and 55-65), wherein the first tool axis can be arranged in at least one processing position of the upper tool coaxially relative to the lower tool carrier axis (the two opposing tools are independently moveable in all directions, and so the upper tool could be arranged coaxially with the lower tool carrier axis, depending on how one defines the various axes. For example, tool 31 on one side can be arranged coaxially with carrier 30 or 23 on the opposing side).

Claims 1-4, 6-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangus et al. (U.S. Patent 5,778,505, cited in IDS).
Claim 1: Mangus et al. discloses a processing installation (50) for aircraft structural components (e.g. fuselage - column 2, lines 28-31) comprising a processing station comprising a clamping frame (84) for receiving the aircraft structural component which is intended to be processed, wherein the clamping frame extends along a station longitudinal axis which extends in a longitudinal direction (left-right direction in Fig. 12), and a processing unit (67) for processing the aircraft structural component which has an upper tool unit (52) having an upper tool (58) which is orientated along a first tool axis and a lower tool unit (54) having a lower tool (62) which is orientated along a second tool axis wherein the first tool axis and the second tool axis are or can be orientated parallel with a vertical direction which is angular, in particular orthogonal, relative to the longitudinal direction (see Fig. 10), wherein in at least one processing position of the upper tool and in at least one processing position of the lower tool the first tool axis are orientated coaxially relative to each other (see Fig. 11), and wherein the lower tool is supported on a lower tool carrier (86), wherein in at least one processing position of the upper tool and/or in at least one processing position of the lower tool the respective tool axis extends non-coaxially relative to the lower tool carrier axis (depending on what are considered the tool axis and the lower tool carrier axis, for example the tool is not coaxial with the vertical offset portion 90 of carrier 86). 

Claim 2: In the at least one processing position the respective tool axis is displaced in a parallel manner relative to the lower tool carrier axis (upper tool moves vertically by ram 60; lower tool moves vertically along V-axis 56 by cylinder 88).
Claim 3: The lower tool carrier is rotatably supported (by turntable 87, see +C axis 100) on a lower frame portion (76) which extends in a transverse direction which is orthogonal to the longitudinal direction and vertical direction (see Fig. 10), wherein, in the at least one processing position in which the respective tool axis is non-coaxial or displaced in a parallel manner relative to the lower tool carrier axis, a free space (97) is constructed between the lower tool and the lower frame portion and extends in the vertical direction from the lower frame portion as far as the lower tool or as far as a portion of the lower tool carrier on which the lower tool is supported (the space generally extends in this direction up to the lower tool/portion of the tool carrier).
Claim 4: The lower tool carrier has a carrier bar (92), on which the lower tool is supported, and a carrier tower (90), which is rotatably supported (via turntable 87) and to which the carrier bar is fixed. 
Claim 6: The lower tool carrier, is linearly displaceable on the lower frame portion in the transverse direction (the lower tool carrier, on the lower frame portion 76, displaces transversely with the lower frame along 108). 
Claim 7: The lower tool is linearly displaceable on the lower tool carrier, in a plane which extends in the longitudinal direction and transverse direction (the lower tool 62, supported on the lower tool carrier 86, displaces transversely with the lower tool carrier along Y-axis 108 and X-axis 140 defining this plane). 
Claim 8: The upper tool (58) is supported on an upper tool carrier (52), wherein the upper tool carrier is supported on an upper frame portion (74) which extends in the transverse direction. 
Claim 9: The lower frame portion (76) and upper frame portion (74) are connected to each other (via 72), wherein the lower frame portion, the at least one lateral frame portion (72) and the upper frame portion together form a C-shape or portal-like shape (a C-shape as shown in Fig. 10). 
Claim 10: The lower frame portion is linearly displaceable in the longitudinal direction (X-axis 140 along rails 138), together with the upper tool unit and lower tool unit (see Fig. 12).
Claim 11: The processing installation as claimed in claim 1, wherein the processing installation comprises: a first drive motor for a rotational movement of the lower tool carrier (e.g. column 4, lines 11-13), a second drive motor for a linear movement of the lower tool carrier (e.g. column 5, lines 41-44), a third drive motor for a linear movement of the lower tool (e.g. column 5, lines 41-52), a fourth drive motor for a linear movement of the carrier bar of the lower tool carrier (e.g. column 5, lines 41-52), a fifth drive motor for a linear movement of the upper tool carrier (e.g. column 5, lines 41-52), and/or a sixth drive motor for a linear movement of the lower frame portion (e.g. column 5, lines 48-52 - noting that any one or more of the above may read on the claim), wherein the first drive motor, the second drive motor, the third drive motor, the fourth drive motor, the fifth drive motor and/or the sixth drive motor can be actuated independently of each other (this is implied by individual motors operating different degrees of a freedom of the installation).
Claim 12: Mangus et al. discloses a method for processing an aircraft structural component having a processing installation as claimed in claim 1 (as discussed above), wherein during the processing of the aircraft structural component the first tool (58) axis and/or second tool (62) axis extend(s) at least temporarily non-coaxially relative to the lower tool carrier axis (e.g. the axis of portion 90). 
Claim 13: During the processing of the aircraft structural component the first tool axis and/or second tool axis is/are at least temporarily displaced in a parallel manner relative to the lower tool carrier axis (upper tool moves vertically by ram 60; lower tool moves vertically along V-axis 56 by cylinder 88).
Claim 14: The clamping frame (84) is pivoted with the aircraft structural component arranged thereon over an angular range of at least 180 degrees (about 190 degrees - column 3, lines 48-56) about a frame longitudinal axis which is and/or can be orientated parallel with the station longitudinal axis (Fig. 12). 
Claim 17: The carrier bar extends substantially in a plane which extends in the longitudinal direction and transverse direction (it can be positioned this may if rotated 90 degrees about the C axis from the configuration in Fig. 10) and the carrier tower (90) extends substantially in the vertical direction and/or the carrier bar and the carrier tower together form an L-shape (the carrier bar and tower also form a substantially L-shape). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarh.
Claims 5, 15, and 16: Sarh does not explicitly disclose the dimensions of the various portions of the installation. Thus, Sarh does not explicitly disclose (regarding claim 5) wherein the carrier bar is spaced apart from the lower frame portion by at least 2.0 m, and/or extends in the plane which extends in the longitudinal direction and transverse direction from the carrier tower over a length of at least 2.0 m, (regarding claim 15) wherein in the at least one processing position the maximum adjustable spacing between the respective tool axis and the lower tool carrier axis is at least 1.0 m, or (regarding claim 16) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, given the known scale of the workpieces as disclosed by Sarh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dimensioned the various portions of the installation as claimed (i.e. spacings between or extension of parts of 1.0-2.0m) since this would have been necessary or beneficial to accommodating workpieces on the scale of 1-13 m or more in length and 3m or more in width.
Claim 18: The free space extends between the carrier bar and the lower frame portion over the majority of the length of the carrier bar (an arbitrary free space may be defined across the carrier bar and down to the level of the lower frame portion 20).
Claims 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sarh.
Depending upon how one interprets the tool and tool carrier axes, Sarh may not disclose wherein the second tool axis can be arranged in at least one processing position of the lower tool coaxially relative to the lower tool carrier axis. However, the examiner submits that the ability of the tool to be arranged coaxially to some part of the tool carrier amounts at most to merely adding an additional degree of freedom to the installation, which already has several degrees of freedom (some redundant). Merely adding an additional degree of freedom to an installation such as Sarh which is already directed at providing a versatile movement range of the tooling would have been obvious to one of ordinary skill for the predictable result of adding even more versatility and range of movement.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sarh in view of Mangus et al. (U.S. Patent 5,778,505).
Sarh discloses a method substantially as claimed except for wherein the clamping frame is pivoted with the aircraft structural component arranged thereon over an angular range of at least 180 degrees about a frame longitudinal axis which is and/or can be orientated parallel with the station longitudinal axis. However, Mangus teaches a similar installation for working on aircraft components wherein the clamping frame (84) is pivoted with the aircraft structural component (30) arranged thereon over an angular range of at least 180 degrees (e.g. about 190 degrees - column 3, lines 48-56) about a frame longitudinal axis which is and/or can be orientated parallel with the station longitudinal axis (see Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the clamping frame rotatable as claimed in order to have better allowed proper positioning of the workpiece relative to the tooling as well as simplifying loading and unloading (Id.).

Claims 5, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangus et al.
Claims 5, 15, and 16: Mangus does not explicitly disclose the dimensions of the various portions of the installation. Thus, Mangus does not explicitly disclose (regarding claim 5) wherein the carrier bar is spaced apart from the lower frame portion by at least 2.0 m, and/or extends in the plane which extends in the longitudinal direction and transverse direction from the carrier tower over a length of at least 2.0 m, (regarding claim 15) wherein in the at least one processing position the maximum adjustable spacing between the respective tool axis and the lower tool carrier axis is at least 1.0 m, or (regarding claim 16) wherein the free space in the vertical direction has a height of at least 2.0 m. However, the scale of the workpieces which must be accommodated within the installation is very clearly similar to that of the instant application in that it is for large aircraft components such as wings and fuselages. This is further evidenced by comparison with the staircase and human operator depicted in Fig. 10. Furthermore, it has been held that limitations relating to the size of the invention are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, where the only Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, given the implied scale of the workpieces of Mangus et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dimensioned the various portions of the installation as claimed (i.e. spacings between or extension of parts of 1.0-2.0m) since this may have been necessary or beneficial to accommodating workpieces on the scale of aircraft fuselages and wings
Claim 18: The free space (97) extends between the carrier bar (92) and the lower frame portion over the majority of the length of the carrier bar (essentially the entire width thereof from Fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The additional references generally disclose other tooling assemblies having pair of opposing tools, C-shaped or portal-shaped frames, and/or rotatable clamping frame for workpieces.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726